Citation Nr: 0333331	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-04 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Hodgkin's disease as 
secondary to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


REMAND

The veteran was diagnosed with Hodgkin's disease in June 
2000.  He claims this disease was caused by exposure to 
herbicides while stationed in Thailand.  Unfortunately, 
additional action by the RO is necessary before the Board can 
adjudicate this claim.  

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2003).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In addition, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e) (2003), shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
Hodgkin's disease is among the diseases listed at 38 C.F.R. 
§ 3.309(e).  

In this case, the veteran is not entitled to presumptive 
service connection because he never served in Vietnam during 
the Vietnam era.  Instead, he claims that he was exposed to 
herbicides while stationed at the Royal Thai Air Force Bases 
in Korat, Thailand from 1970 to 1971.  He maintains that he 
worked as an inventory specialist and he was responsible for 
maintaining a certain quantity of herbicides that were being 
used in Vietnam.  He also alleges that herbicides were being 
sprayed around the perimeter of the base.  

In support of the veteran's claim, D.S. submitted a statement 
confirming that herbicides were being stored at the Air Force 
Based in Korat.  D.S. explained that he and the veteran were 
assigned to the base supply system and that their duties 
included counting and inspecting barrels containing chemicals 
which had arrived from supply depots in Vietnam.  According 
to D.S., leaking chemical from some of the barrels was 
carried over the storage area and looked like a greasy tar 
pit.  D.S. maintained that he and the veteran were exposed to 
these chemicals on their skin, in their food, and from the 
air they breathed.  When the shelf life had expired, the 
chemicals were transported to an open pit and burned under 
the veteran's supervision.  

Unfortunately, there is no presumption of exposure to 
herbicide agents in Thailand.  However, in light of the 
statements provided by the veteran and D.S. concerning the 
use and storage of herbicides at the Air Force Base in Korat, 
Thailand, VA should attempt to obtain confirmation from 
appropriate sources.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), or any other 
appropriate agency that may be indicated, 
to determine whether herbicides were 
being stored or used at, or in the 
vicinity of, the Korat Air Force base.  
The information concerning dates, unit 
names, and other relevant information 
contained in the veteran's personnel 
records should be provided.  The USASCRUR 
should be requested to provide any 
information that would tend to confirm or 
deny the storage/use of herbicides at the 
Royal Thai Air Force Base in Korat, 
Thailand from 1971 to 1972.  If USASCRUR 
responds with a request for additional 
information or with suggestions of other 
agencies that should be contacted, the RO 
should follow up on these responses.  Any 
negative reply should be documented in 
the claims folder.  

2.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria, 
including the VCAA.  The RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United  States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



